Citation Nr: 9934315	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  94-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1977 to August 
1978.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an original claim of service 
connection which was denied by the RO in April 1993.  In 
March 1994, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(a).  The Board remanded the appeal to the RO 
for additional development in March 1996, and May 1998.  


FINDINGS OF FACT

1.  The evidence of record includes a physician's statement 
to the effect that the veteran's preexisting asthma was 
aggravated by service.  

2.  The veteran's claim of service connection for asthma is 
plausible.  


CONCLUSION OF LAW

The veteran's claim of service connection for asthma is 
plausible.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was treated 
for respiratory problems on numerous occasions during 
service.  A Medical Evaluation Board examination report in 
May 1978 concluded that the veteran's asthma preexisted 
service and was not aggravated by military service.  The 
Board found that the veteran was medically unacceptable for 
enlistment and recommended that he be discharged as medically 
unfit.  

Post-service medical records include a March 1999 VA medical 
opinion to the effect that the veteran's asthma probably 
preexisted service and was aggravated by service.  

Analysis

Regarding the veteran's claims of service connection, the 
threshold question to be answered is whether a well-grounded 
claim has been presented.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  A well-grounded claim is 
defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  38 U.S.C.A. § 5107 provides that 
the claimant's submission of a well-grounded claim gives rise 
to the VA's duty to assist him in the development of facts 
pertinent to his claim.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no further 
duty to assist him in the development of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although a claim need not be conclusive, 38 U.S.C.A. § 5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The Board notes that the veteran's claim of service 
connection for asthma is well-grounded within the meaning of 
§ 5107.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In this 
case, there is competent medical evidence that the veteran 
has asthma at present, that the veteran's asthma preexisted 
service but was aggravated by service.  Accordingly, the 
Board finds the veteran's claim is plausible and well 
grounded.  Because additional development is necessary to 
comply with the duty to assist, the underlying issue is being 
remanded as described below in the REMAND portion of this 
decision.


ORDER

To the extent that a well-grounded claim for service 
connection for asthma has been submitted, the appeal is 
granted to this extent only.  


REMAND

As noted above, the Board remanded the appeal to the RO in 
March 1996, and again in May 1998, to determine if the 
veteran had asthma at present; if he had asthma prior to 
service, and, if so, whether the asthma aggravated beyond the 
natural progress of the disease during service.  Although the 
veteran was examined by VA in March 1999, the Board finds 
that the examination did not comply with the directives of 
the Board's previous remand.  Specifically, the Board 
requested that the examiner express an opinion as to whether 
it is indisputable that the veteran's asthma preexisted 
service, and, if so, whether it is at least as likely as not 
that the veteran's asthma increased in severity beyond that 
which would be considered normal progression of the disease.  
The opinion offered by the VA examiner in March 1999 did not 
respond to all of the questions posed and, moreover, was not 
expressed in the specific terms requested by the Board.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board erred in failing to insure 
compliance.  

For the convenience of the medical examiner, the pertinent VA 
Regulation pertaining to aggravation of a preexisting 
disability provides as follows:  

(a)  General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  

(b)  Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.  
(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.  
(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service. The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.

38 C.F.R. § 3.306 (1999)  

In view of the foregoing, the veteran must be afforded 
another VA examination which fully complies with the Board 
instructions below.  Although further delay is regrettable, 
the Board finds that the case must be REMANDED to the RO for 
the following development:  

1.  The veteran should be afforded a VA 
pulmonary examination to determine, if 
possible, the date of onset of his asthma 
and, if found to preexist service, 
whether it was aggravated by service.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review in connection with 
the examination.  The physician should 
review the entire claims folder and all 
appropriate tests should be conducted.  
The physician should provide an opinion 
as to the following questions:  

I.  Is it indisputable that the 
veteran's asthma preexisted military 
service?  

II.  If so, is it at least as likely 
as not that the veteran's asthma 
increased in severity during 
service?  

III.  If there was an increase 
during service, is it indisputable 
that the increase was due to the 
natural progress of the disease?  

In formulating a response, the physician 
should utilize the phrase underlined 
above which sets forth the standard of 
proof necessary to grant a claim.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
physician is unable to make any 
determination, she/he should so state and 
indicate the reasons.  The report should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
pulmonary examination report.  If the 
report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999).  

3.  Following completion of the 
foregoing, the RO should review the 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no other action 
unless notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals






